2/DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 11/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US9712878, US10448110, US9998795, US10992993 and US9456237 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

This office action is in response to communications filed 11/4/2022. Claims 1, 11 and 21 are amended. Claim 1-21 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112

Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 17 recite “wherein the portion of the supplemental content is selected based on at least one keyword extracted from the portion of the image data that includes the video window playing back the media content item”, while claim 1 recites “selecting, using a hardware processor, a portion of supplemental content based on a topic being discussed within a portion of image data”. Therefore, it is unclear how the supplemental content is selected, i.e., is the selection of claim 7 intended to work with the selectin of claim 1 in combination, or is the limitation of claim 7 intended to replace the selection limitation of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 11-12, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert (of record) in view of Shoff (of record) and Sridhar et al. US20130268974, hereinafter Sridhar). ** Sievert, at [0038], incorporates by reference US7421376 to Caruso et al. (hereinafter Caruso). **

Regarding claims 1, 11 and 21, Sievert discloses a method for providing information relating to presented media content (and a system as claimed in claim 11, see Sievert, at least at [0050]-[0053], Fig. 1 and related text), the method comprising:
determining, using a hardware processor, whether a media content item being presented in a video window corresponds with one or more media content items stored in a media database, wherein portions of image data corresponding to the media content item are each associated with a time (see Sievert, at least at [0043]-[0044], [0047]-[0048], [0052]-[0054] and related text, and see Caruso, at least at col 11, lines 55-65 and related text);
selecting, using the hardware processor, supplemental content based on a portion of the image data (see Sievert, at least at [0038], [0043] and related text, and see Caruso, at least at col 3, line 65 – col 4, line 2, col 11, lines 55-65 and related text), and
causing, using the hardware processor, an overlay interface that includes the supplemental content to be presented concurrently with the media content item being presented in the video window (see Sievert, at least at [0021], [0060] and related text).
Sievert does not specifically disclose determining that supplemental content has been generated for the media content item being presented in the video window, wherein the supplemental content is available for one or more portions of image data;
or selecting, using the hardware processor, a portion of the supplemental content based on a topic being discussed within the portion of the image data.
In an analogous art relating to a system for providing content, Shoff discloses determining whether supplemental content associated with the broadcasted media content item has been generated, wherein the supplemental content is available for one or more portions of image data (see Shoff, at least at col 8, line 62 - col 9, line 19, col 10, lines 7-17 and related text); and
selecting, using the hardware processor, a portion of the supplemental content based on a portion of the image data (see Shoff, at least at col 8, line 62 - col 9, line 19, col 10, lines 7-17 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert to include the limitations as taught by Shoff for the advantage of efficiently providing desired supplemental content to a user.
Sievert in view of Shoff does not specifically disclose selecting, using the hardware processor, a portion of the supplemental content based on a topic being discussed within the portion of the image data.
In an analogous art relating to a system for supplying information, Sridhar discloses selecting, using a hardware processor, a portion of supplemental content based on a topic being discussed within a portion of image data (see Sridhar, at least at [0017]-[0018], and other related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert in view of Shoff to include the limitations as taught by Sridhar for the advantage of efficiently providing more contextually based supplemental content to a user.
Regarding claims 2 and 12, Sievert in view of Shoff and Sridhar discloses wherein the media content item is being presented in the video window of a web browsing application (see Sievert, at least at [0048] and related text).
Regarding claims 8 and 18, Sievert in view of Shoff and Sridhar discloses wherein the media content item being presented in the video window is determined to correspond with the one or more media content items stored in the media database further comprises:
generating a fingerprint from at least a portion of media information associated with the media content item being presented in the video window (see Sievert, at least at [0038]-[0039], [0043]-[0044], [0047]-[0048], [0052]-[0054] and related text, and see Caruso, at least at col 3, line 65 – col 4, line 2, col 11, lines 55-65 and related text); and 
determining whether the fingerprint matches one of a plurality of fingerprints associated with the one or more media content items from a fingerprint database (see Sievert, at least at [0038]-[0039], [0043]-[0044], [0047]-[0048], [0052]-[0054] and related text, and see Caruso, at least at col 3, line 65 – col 4, line 2, col 11, lines 55-65 and related text).
Regarding claims 9 and 19, Sievert in view of Shoff and Sridhar does not specifically disclose determining that the media content item is an on-demand video that has been selected for presentation in the video window by comparing the image data corresponding to the media content item with an on-demand video database. However, it is very well-known and common in the art that video may originate from different various different sources and of various types for the advantage of providing a more robust system. Therefore, the Examiner takes Official Notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Sievert in view of Shoff to include the specific limitations as above such that Sievert’s system determines the source and/or type of media for the advantage of providing a more robust system.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert (of record) in view of Shoff (of record) and Sridhar (previously cited), as applied to claim 1 above, and further in view of Mehta (of record).

Regarding claims 3 and 13, Sievert in view of Shoff and Sridhar does not specifically disclose receiving an indication from the web browsing application that the media content item is being presented in the video window.
In an analogous art relating to a system for providing content, Mehta discloses receiving, using a hardware processor, an indication from a web browser extension executing within a web browsing application that a media content item is being presented (see Mehta, at least at [0002], [0026], [0039] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert in view of Shoff and Sridhar  to include the limitations as taught by Mehta for the advantage of optimizing system processing resources.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert (of record) in view of Shoff (of record), Sridhar (previously cited) and Mehta (of record), as applied to claims 3 and 13 above, and further in view of Mo (of record).

Regarding claims 4 and 14, Sievert in view of Shoff, Sridhar and Mehta does not specifically disclose wherein the indication includes at least one keyword that has been extracted from the media content item being presented in the video window.
In an analogous art relating to a system for providing content, Mo discloses an indication including at least one keyword that has been extracted from the media content item being presented in the video window (see Mo, at least at [0010], [0043], [0054] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert in view of Shoff and Mehta to include the limitations as taught by Mo for the advantage of more efficiently providing desired supplemental content to a user using varying techniques.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert (of record) in view of Shoff (of record) and Sridhar (previously cited), as applied to claims 2 and 12 above, and further in view of Konkol (of record).

Regarding claims 5 and 15, Sievert in view of Shoff and Sridhar discloses indicating supplemental content which is synchronized with the presentation of the media content being presented in the video window is available (see Shoff, at least at col 9, lines 35-40, lines 60-65 and col 10, line 7 – col 11, line 2 and related text), but does not specifically disclose wherein the web browser application includes a web browser extension that presents an indicator within an address bar of the web browsing application.
In an analogous art relating to a system for providing content, Konkol discloses an indicator presented within an address bar of a web browsing application (see Konkol, at least at [0095], Fig. 9 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert in view of Shoff and Sridhar to include the limitations as taught by Konkol for the advantage of providing easy access to the content.
Regarding claims 6-16, Sievert in view of Shoff and Sridhar, and further in view of Konkol discloses wherein the web browsing application presents an overlay interface that includes the portion of supplemental content concurrently with the media content item being presented in the video window in response to detecting that the indicator has been selected (see Shoff, at least at col 9, lines 35-40, lines 60-65 and col 10, line 7 – col 11, line 2 and related text).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert (of record) in view of Shoff (of record) and Sridhar (previously cited), as applied to claims 1 and 11 above, and further in view of Mo (of record).

Regarding claims 10 and 20, Sievert in view of Shoff and Sridhar does not specifically disclose wherein determining whether the media content item being presented in the video window corresponds with the one or more media content items stored in the media database further comprises: 
extracting the media information from the media content item being presented in the video window.
In an analogous art relating to a system for providing content, Mo discloses wherein determining whether a media content item being presented in the video window corresponds with the one or more media content items stored in the media database further comprises: 
extracting media information from the media content item being presented in the video window (see Mo, at least at [0010], [0043], [0054] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sievert in view of Shoff and Sridhar to include the limitations as taught by Mo for the advantage of more efficiently providing desired supplemental content to a user using varying techniques.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        /4/2